UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended September 30, 2012 ¨ Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:1-11177 PALOMAR MEDICAL TECHNOLOGIES, INC. A Delaware Corporation I.R.S. Employer Identification No. 04-3128178 15 Network Drive, Burlington, Massachusetts01803 Registrant’s telephone number, including area code:(781) 993-2300 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, $0.01 par value Preferred Stock Purchase Rights Name of each exchange on which registered NASDAQ – Global Select Market Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b(2) of the Exchange Act. (Checkone). Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark if the registrant is a shell company, in Rule 12b(2) of the Exchange Act.Yes¨Nox The number of shares outstanding of the registrant’s common stock as of the close of business on November 6, 2012 was 19,586,532. 1 Palomar Medical Technologies, Inc. and Subsidiaries Table of Contents Page No. PART I – Financial Information Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive (Loss) Incomefor the periods ended September 30, 2012 and September 30, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the periods ended September 30, 2012 and September 30, 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and the Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II – Other Information Item 1.
